       Case 2:19-cr-00173-JTM-MBN Document 23 Filed 06/05/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                            *       CRIMINAL NO. 19-173

v.                                                  *       SECTION: “H”

RODNEY J. STRAIN                                    *
    (a/k/a “JACK STRAIN”)
                                                    *

                                            *      *        *

               UNOPPOSED MOTION TO ADOPT A SCHEDULING ORDER

        NOW INTO COURT comes the United States of America, through the undersigned

Assistant United States Attorneys, who after consultation with counsel for the defense, submits

for the Court’s consideration the following scheduling order:1

                             PURPOSES OF SCHEDULING ORDER

        As this Court is well aware, a scheduling order will prevent delays and allow for the most

efficient use of judicial resources. The scheduling order will prevent the Court from being faced

with “last-minute” pretrial filings and surprises at trial that often result in unnecessary delay,

confusion and prejudice.

        On June 1, 2020, Billy Gibbens, counsel for the defendant, informed the Government that

the defendant did not oppose the terms contained in the attached scheduling order.




1 The scheduling order assumes a trial date of October 5, 2020. Should the trial date change, the dates
and deadlines reflected in this order will automatically adjust to incorporate the change in trial date (i.e.,
the number of days prior to trial for each deadline will remain the same).
      Case 2:19-cr-00173-JTM-MBN Document 23 Filed 06/05/20 Page 2 of 2



       WHEREFORE, the United States respectfully requests the Court to adopt the proposed

scheduling order.

                                                     Respectfully submitted,

                                                     PETER G. STRASSER
                                                     UNITED STATES ATTORNEY

                                                     s/ Jordan Ginsberg
                                                     JORDAN GINSBERG
                                                     ELIZABETH PRIVITERA
                                                     Assistant United States Attorneys
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Tel: (504) 680-3000




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system which will send a notice of electronic filing to all defense

counsel of record.

                                                     s/ Jordan Ginsberg
                                                     JORDAN GINSBERG
                                                     Assistant United States Attorney




                                                 2
